
	

114 HRES 686 IH: Expressing support for efforts to enhance Israeli security and create the conditions for progress toward a negotiated two-state solution to the Israeli-Palestinian conflict.
U.S. House of Representatives
2016-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 686
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2016
			Mr. Yarmuth (for himself, Mr. Price of North Carolina, Mr. Doggett, Ms. Lee, Mr. Cohen, Mr. Welch, and Ms. Schakowsky) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Expressing support for efforts to enhance Israeli security and create the conditions for progress
			 toward a negotiated two-state solution to the Israeli-Palestinian
			 conflict.
	
	
 Whereas the immediate and long-term security of the State of Israel are core components of the United States-Israel special relationship;
 Whereas the State of Israel, its soldiers and civilians have faced a wave of stabbing and other terrorist attacks;
 Whereas incitement against Israel and Israelis, including by Palestinian officials, has contributed to the rise of such attacks;
 Whereas, Israel Defense Forces (IDF) Military Intelligence Chief Major General Herzi Halevi reportedly highlighted for Israeli ministers that a sense of despair and frustration among Palestinians has also contributed to the rise of the current wave of violence;
 Whereas IDF Chief of Staff Lieutenant General Gadi Eisenkot recently noted that, security cooperation between the IDF and the Palestinian Security forces is a shared interest of both parties;
 Whereas Lieutenant General Eisenkot also stated that taking steps to ensure that Palestinians are able to lead hopeful lives and provide for their families would benefit Israeli security;
 Whereas the House of Representatives has repeatedly called for a negotiated two-state solution to ensure Israel’s survival as a Jewish and democratic state, living alongside a Palestinian state in peace and security;
 Whereas the House of Representatives has also repeatedly expressed its opposition to the Palestinian Government’s strategy of seeking to penalize and sanction the State of Israel or its citizens before international tribunals such as the International Criminal Court;
 Whereas Vice President of the United States Joseph R. Biden, Jr., stated on March 20, 2016, Israel's government's steady and systematic process of expanding settlements, legalizing outposts, seizing land, is eroding in my view the prospect of a two-state solution; and
 Whereas Secretary of State John Kerry stated on December 5, 2015, that interim confidence-building measures, while constructive, won’t ever take the place, however, of a real, credible political horizon for two states that meets the legitimate aspirations of both peoples [which] could help begin to reduce tensions, build some trust, restore a measure of hope, open up new possibilities, and hopefully create some political space for people to be able to make bigger, more critical decisions: Now, therefore, be it
	
 That the House of Representatives— (1)condemns in the strongest possible terms acts of terrorism against Israelis;
 (2)mourns all loss of innocent life on both sides of the Israeli-Palestinian conflict; (3)supports the Administration’s continuing efforts to ensure the long-term security of Israel through robust military and intelligence cooperation and assistance, and its commitment to strengthening that partnership;
 (4)encourages the United States Government to take further steps to enhance Israel’s immediate security, including—
 (A)reconvening the Trilateral Commission on Incitement to address and prevent violence-inspiring rhetoric, as unanimously articulated in H. Res. 293;
 (B)maintaining robust United States assistance to train and help support the operational costs of Palestinian security forces cooperating with Israeli security forces to fight terrorism; and
 (C)working with Israel on enhancing areas of assistance and cooperation that would facilitate greater freedom of movement, economic growth, access to water and other elements of human security for Palestinians living in the West Bank; and
 (5)encourages the United States Government to help create the conditions for progress toward a negotiated two-state solution to the Israeli-Palestinian conflict by—
 (A)consistently and firmly opposing efforts by the Palestinians to seek penalties and sanctions against the State of Israel and Israelis before international tribunals such as the International Criminal Court;
 (B)consistently and firmly articulating 49 years of consistent, bipartisan United States opposition to settlement expansion; and
 (C)helping provide a political horizon for ending the conflict by articulating a non-binding vision of what a comprehensive final status agreement might entail that could help foster and guide revived negotiations between the parties.
				
